Exhibit 10.1

 



SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of April [●], 2016, is
by and between MICROPHASE CORPORATION, a corporation incorporated under the laws
of the State of Connecticut and located at 100 Trap Falls Road Extension,
Shelton, CT 06484 (the “Company”), and [●], a [●] in the State of [●] located at
[●] (the “Subscriber”).

 

WHEREAS, the Company and Subscriber are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2) and/or Regulation D (“Regulation D”) promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”);

 

WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein and upon the date hereof (the “Funding Date”), the
Company shall issue to the Subscriber (1) One Hundred Twenty-five Thousand
(125,000) shares (the “Shares”) of the Company’s common stock, no par value per
share (the “Common Stock”), and (2) a warrant to purchase One Hundred
Twenty-five Thousand (125,000) shares of Common Stock (the “Warrant”) (the
Shares, together with the Common Stock to be issued upon conversion of the
Warrant shall hereinafter, together, be referred to as the “Conversion Shares”
and the Shares and Warrant shall be referred to collectively herein as the
“Securities”); and

 

WHEREAS, the Subscriber understands that the Company is proposing to enter into
an underwriting agreement providing for the purchase by certain underwriters of
shares of Common Stock and that such underwriters propose to reoffer such shares
of Common Stock to the public (the “Offering”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and Subscriber hereby agree as follows:

 

1.           Purchase and Sale. Upon the terms and subject to the conditions set
forth in this Agreement and in consideration of Two Hundred Fifty Thousand
United States Dollars (US$250,000) (the “Purchase Price”) delivered by the
Subscriber to the Company on the Funding Date, the Company hereby agrees to
issue the Shares and the Warrant to the Subscriber on the Funding Date. The
Company agrees to issue and deliver the Securities to the Subscriber free of all
liens, pledges, mortgages, security interests, charges, restrictions, adverse
claims or other encumbrances of any kind or nature whatsoever (“Encumbrances”),
and Subscriber hereby agrees to accept the Securities free of all Encumbrances.

 

2.           Subscriber Representations and Warranties. Subscriber hereby
represents and warrants to and agrees with the Company that:

 

(a)           Standing of Subscriber. Subscriber has the legal capacity and
power to enter into this Agreement;

 

(b)           Authorization and Power. Subscriber has the requisite power and
authority to enter into and perform this Agreement and to deliver the Purchase
Price on the Funding Date and accept the Warrant. The execution, delivery and
performance of this Agreement by the Subscriber, and the consummation by the
Subscriber of the transactions contemplated hereby, have been duly authorized by
all necessary action, and no further consent or authorization of Subscriber is
required. This Agreement has been duly authorized, executed and delivered by the
Subscriber and constitutes, or shall constitute, when executed and delivered, a
valid and binding obligation of the Subscriber, enforceable against Subscriber
in accordance with the terms hereof;

 



 

 

 

(c)           Information on Subscriber. Subscriber is, and reasonably believes
he will be at the time of the exercise of the Warrant, an “accredited investor,”
as such term is defined in Regulation D promulgated by the Commission under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of, and to make an
informed investment decision with respect to, the proposed purchase, which the
Subscriber hereby agrees represents a speculative investment. The Subscriber has
the authority and is duly and legally qualified to purchase and own the
Securities. The Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof;

 

(d)           Purchase of Securities. The Subscriber will purchase the
Securities for its own account for investment and not with a view toward, or for
resale in connection with, the public sale or any distribution thereof in
violation of the Securities Act or any applicable state securities law, and has
no direct or indirect arrangement or understandings with any other person or
entity to distribute or regarding the distribution of such Securities;

 

(e)           Compliance with Securities Act. The Subscriber understands and
agrees that the Securities have not been registered under the Securities Act or
any applicable state securities laws by reason of their issuance in a
transaction that does not require registration under the Securities Act (based
in part on the accuracy of the representations and warranties of Subscriber
contained herein), and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration;

 

(f)           Share Legend. The Conversion Shares shall bear the following or
similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
REASONABLY APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 



 2 

 

 

(g)           Warrant Legend. The Warrant shall bear the following or similar
legend

 

“NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS DOCUMENT
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND REASONABLY
APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

 

(h)           Communication of Offer. Subscriber has a preexisting personal or
business relationship with the Company or one or more of its directors,
officers, advisors or control persons or the Company’s placement agent, and the
offer to issue the Securities was directly communicated to Subscriber by the
Company and/or its placement agent. At no time was Subscriber presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer;

 

(i)           No Governmental Endorsement. Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities, or the
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities; and

 

(j)           Receipt of Information. Subscriber believes it has received all
the information it considers necessary or appropriate for deciding whether to
invest and to accept the Securities. Subscriber further represents that through
its representatives it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Securities and the business, properties and financial condition of the
Company and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access.

 



 3 

 

 

3.           Company Representations and Warranties. The Company represents and
warrants to, and agrees with, Subscriber that:

 

(a)           Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)           Authority; Enforceability. The Warrant has been duly authorized,
executed and delivered by the Company and is the valid and binding agreements of
the Company, enforceable in accordance with its terms, except as may be limited
by bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, or principles of equity. The Company
has full corporate power and authority necessary to enter into and deliver the
Warrant and to perform its obligations thereunder;

 

(c)           Additional Issuances. All of the Conversion Shares to be issued
pursuant to the terms hereof will be, duly authorized and validly issued, fully
paid and non-assessable and are not (and will not be) subject to preemptive or
similar rights affecting such securities;

 

(d)           Consents. No consent, approval, authorization or order of any
court, governmental agency or body having jurisdiction over the Company or of
any other person is required for the execution by the Company of the Warrant and
compliance and performance by the Company of its obligations hereunder and
thereunder, including, without limitation, the issuance of the Securities;

 

(e)           No Violation or Conflict. Neither the issuance of the Securities
nor the performance of the Company’s obligations under the Warrant will:

 

(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (a) the charter
or bylaws of the Company or (b) any decree, judgment, order or determination
applicable to the Company of any court, governmental agency or body having
jurisdiction over the Company or over the properties or assets of the Company;
or

 

(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the securities except in favor of Subscriber as described
herein;

 

(f)           The Conversion Shares. Upon issuance, the Conversion Shares:

 

(i)           shall be free and clear of any security interests, liens, claims
or other Encumbrances, subject only to restrictions upon transfer under the
Securities Act and any applicable state securities laws;

 



 4 

 

 

(ii)           shall have been duly and validly issued, fully paid and
non-assessable; and

 

(iii)           will not subject the holders thereof to personal liability by
reason of being such holders;

 

(g)           No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person or entity acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities; and

 

(h)           Investment Company. The Company is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

4.           Lock-up Agreement. Subscriber agrees that it will execute and
deliver, concurrently with the execution and delivery hereof, the lock-up
agreement in the form attached hereto as Exhibit A, and the Subscriber shall be
bound by the terms of such lock-up agreement with respect to the Conversion
Shares, including restrictions prohibiting the Subscriber from engaging in
certain transactions with respect to the Conversion Shares for a period
commencing on the date hereof and ending on the 90th day after the date of the
prospectus relating to the Offering (such 90-day period, the “Lock-Up Period”),
whether or not the Subscriber has executed such an agreement.

 

5.           Registration Rights. The Company hereby grants the following
registration rights to holders of the Conversion Shares.

 

(a)           Registration Statement. The Company shall file with the
Commission, as soon as practicable following the completion of the Offering, a
registration statement on an appropriate form (the “Registration Statement”)
covering the resale of the Conversion Shares and shall use its commercially
reasonable best efforts to cause the Registration Statement to be declared
effective as soon as practicable.

 

(b)           Registration Procedures. In connection with the Registration
Statement, the Company will:

 

(i)           prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective with
respect to the Subscriber until such time as all of the Conversion Shares owned
by the Subscriber may be resold without restriction under the Securities Act;
and

 

(ii)           immediately notify the Subscriber when the prospectus included in
the Registration Statement is required to be delivered under the Securities Act,
of the happening of any event of which the Company has knowledge as a result of
which the prospectus contained in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. If the
Company notifies the Subscriber to suspend the use of any prospectus until the
requisite changes to such prospectus have been made, then the Subscriber shall
suspend use of such prospectus. In such event, the Company will use its
commercially reasonable efforts to update such prospectus as promptly as is
practicable.

 



 5 

 

 

(c)           Provision of Documents etc. In connection with the Registration
Statement, the Subscriber will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws. The Company may
require the Subscriber, upon five business days’ notice, to furnish to the
Company a certified statement as to, among other things, the number of
Conversion Shares and the number of other shares of the Company’s Common Stock
beneficially owned by the Subscriber and the person that has voting and
dispositive control over such shares. The Subscriber covenants and agrees that
it will comply with the prospectus delivery requirements of the Securities Act,
if applicable, in connection with sales of Conversion Shares pursuant to the
Registration Statement.

 

(d)           Expenses. All expenses incurred by the Company in complying with
this section, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees of transfer agents and registrars are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of the Conversion Shares, including any fees and
disbursements of any counsel to the Subscriber, are called “Selling Expenses.”
The Company will pay all Registration Expenses in connection with the
Registration Statement. Selling Expenses in connection with the Registration
Statement shall be borne by the Subscriber.

 

(e)           Indemnification and Contribution.

 

(i)           The Company will, to the extent permitted by law, indemnify and
hold harmless the Subscriber, each officer of the Subscriber, if applicable,
each director of the Subscriber, if applicable, and each other person, if any,
who controls the Subscriber within the meaning of the Securities Act, against
any losses, claims, damages or liabilities, joint or several, to which such
Subscriber or such other person (a “controlling person”) may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) (“Claims”) arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement at the time of its effectiveness, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances when made, and will, subject to the limitations herein, reimburse
the Subscriber and each controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim; provided, however, that the Company shall not be liable to the
Subscriber to the extent that any Claim arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
conformity with information furnished by the Subscriber or any such controlling
person in writing specifically for use in the Registration Statement or related
prospectus, as amended or supplemented.

 



 6 

 

 

(ii)           The Subscriber will, to the extent permitted by law, indemnify
and hold harmless the Company, and each person, if any, who controls the Company
within the meaning of the Securities Act, each underwriter, each officer of the
Company who signs the Registration Statement and each director of the Company
against all Claims to which the Company or such officer, director, underwriter
or controlling person may become subject under the Securities Act or otherwise,
insofar as such Claims arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Subscriber will be liable hereunder in any such case if and only to the
extent that any such Claim arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to the Subscriber, as such,
furnished in writing to the Company by the Subscriber specifically for use in
the Registration Statement or related prospectus, as amended or supplemented.

 

(iii)           Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to such indemnified party other than under this section and shall only relieve
it from any liability which it may have to such indemnified party under this
section except and only if and to the extent the indemnifying party is
materially prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel and to assume
such legal defenses and otherwise to participate in the defense of such action,
with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. The indemnifying party shall not be liable for any settlement
of any such proceeding affected without its written consent, which consent shall
not be unreasonably withheld.

 



 7 

 

 

(iv)           In order to provide for just and equitable contribution in the
event of joint liability under the Securities Act in any case in which either
(i) the Subscriber, or any controlling person of a Subscriber, makes a claim for
indemnification pursuant to this section but it is judicially determined (by the
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this section provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Subscriber or controlling person of the Subscriber in circumstances for which
indemnification is not provided under this section, then, and in each such case,
the Company and the Subscriber will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in a manner that reflects, as near as practicable, the economic effect
of the foregoing provisions of this section. Notwithstanding the foregoing, no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Securities Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

 

(f)           Delivery of Unlegended Shares.

 

(i)           Within three business days (such business day, the “Unlegended
Shares Delivery Date”) after the business day on which the Company has received
(i) a notice that Conversion Shares have been sold either pursuant to, and in
compliance with, the Registration Statement or Rule 144 under the Securities Act
and (ii) in the case of sales under Rule 144, customary representation letters
of the Subscriber and Subscriber’s broker regarding compliance with the
requirements of Rule 144, the Company at its expense, (A) shall deliver the
Conversion Shares so sold without any restrictive legends relating to the
Securities Act (the “Unlegended Shares”); and (B) shall cause the transmission
of the certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the unsold Conversion Shares, if any, to
the Subscriber at the address specified in the notice of sale, via express
courier, by electronic transfer or otherwise on or before the Unlegended Shares
Delivery Date. Transfer fees shall be the responsibility of the Subscriber.

 



 8 

 

 

(ii)           In lieu of delivering physical certificates representing the
Unlegended Shares, if the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of the Subscriber, so long as the certificates therefor do not bear
a legend and the Subscriber is not obligated to return such certificate for the
placement of a legend thereon, the Company shall use its best efforts to cause
its transfer agent to electronically transmit the Unlegended Shares by crediting
the account of Subscriber’s broker with DTC through its Deposit/Withdrawal at
Custodian system. Such delivery must be made on or before the Unlegended Shares
Delivery Date but is subject to the cooperation of the Subscriber’s broker (the
so-called DTC participant).

 

(iii)           The Subscriber agrees that the removal of the restrictive legend
from certificates representing the Conversion Shares as set forth in this
section is predicated upon the Company’s reliance that the Subscriber will sell
any Conversion Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

 

6.           Broker’s Commission/Finder’s Fee. Each party hereto represents to
the other that there are no parties entitled to receive fees, commissions,
finder’s fees, due diligence fees or similar payments in connection with the
consummation of the transactions contemplated hereby, except for Palladium
Capital Advisors, LLC (“Palladium”), to whom the Company shall pay broker’s
commissions in the form of: (i) cash, in the amount equal to 10% of the Purchase
Price and (ii) stock, in the amount of 25,000 shares of Common Stock. Each party
hereto agrees to indemnify the other against and hold the other harmless from
any and all liabilities to any persons, other than Palladium, claiming brokerage
commissions or similar fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of the indemnifying
party’s actions.

 

7.           Covenants Regarding Indemnification. Each party hereto agrees to
indemnify, hold harmless, reimburse and defend the other party and the other
party’s officers, directors, agents, counsel, affiliates, members, managers,
control persons, and principal shareholders, as applicable, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the indemnified party or any
such person which results, arises out of or is based upon (i) any breach of any
representation or warranty by the indemnifying party in this Agreement or (ii)
any breach or default in performance by the indemnifying party of any covenant
or undertaking to be performed by the indemnifying party.

 

8.           Miscellaneous.

 

(a)           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth in the preamble paragraph hereto or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery at the address designated in the preamble
paragraph hereto (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.

 



 9 

 

 

(b)           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties hereto. Neither the Company
nor Subscriber has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith.

 

(c)           Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.

 

(d)           Law Governing this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
hereto against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of the State of New York or
in the federal courts located in the State of New York. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(e)           Severability. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 



 10 

 

 

(f)           Counsel; Ambiguities. Each party and its counsel have participated
fully in the review and revision of this Agreement, the Warrant and any
documents executed in connection therewith. The parties understand and agree
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in interpreting this Agreement, the
Warrant and any documents executed in connection therewith. The language in this
Agreement, the Warrant and any documents executed in connection therewith shall
be interpreted as to its fair meaning and not strictly for or against any party.

 

(g)           Captions. The captions of the various sections and paragraphs of
this Agreement have been inserted only for the purposes of convenience; such
captions are not a part of this Agreement and shall not be deemed in any manner
to modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

[signature page follows]

 11 

 

 

MICROPHASE CORPORATION

Signature Page

 

The Subscriber hereby executes this Agreement. By executing this signature page,
the Subscriber attests and swears, under the pains and penalties of perjury,
that (initial all that apply) the Subscriber is:

 



 

 

 

(initials)

  a corporation, a business trust, or a partnership, not formed for the specific
purpose of acquiring the Shares and the Warrant, with total assets in excess of
$5,000,000.      

 

 

(initials)

  a natural person whose net worth, or joint net worth with spouse, exceeds
$1,000,000; net worth means the excess of: (a) the Subscriber’s total assets
(excluding the estimated fair market value of the Subscriber’s primary
residence) over (b) the Subscriber’s total liabilities (excluding indebtedness
secured by my primary residence up to the fair market value of such residence,
but including (i) any indebtedness secured by my primary residence in excess of
the residence’s fair market value and (ii) any indebtedness (or increase in
pre-existing indebtedness) secured by such residence incurred within 60 days of
the purchase date of the Securities other than as a result of the acquisition of
such residence).      

 

 

(initials)

  a natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with his or her spouse in excess of
$300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year.      

 

 

(initials)

  a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities.      

 

 

(initials)

 

  an entity in which all of the equity owners fall within one of the categories
set forth above.

 

$    

Aggregate purchase price for Shares and Warrant é

 

  Subscriber’s name é       Number of Shares being purchased (together with a
warrant to purchase shares equal to such number of Shares)    

 

 

  Subscriber’s signature é

Warrant exercise price per shareé

 

  Title of signatory, if Subscriber is an entity é

ACCEPTED AND AGREED:

 

   

MICROPHASE CORPORATION

 

  Address of the Subscriber ê       By:  ________________________    

Name:

Title:

              Email address:  ___________________________ Date:
 ______________________         Fax number:     ___________________________    
       Social Security/Tax ID no.: _________________

 



 

 

 

 

EXHIBIT A

 

 

LOCK-UP AGREEMENT

 

 

 

 

 

 

 



 

